Title: To Thomas Jefferson from Benjamin Lincoln, 30 January 1780
From: Lincoln, Benjamin
To: Jefferson, Thomas



Sir
Chas. Town Jany. 30. 1780

Since I did myself the honor to address your Excellency on the 24th. our frigates have returned from a short cruize. By what they discovered, and the information of the Prisoners taken on board two sloops, part of the fleet with about 45 Dragoons on board, (their horses were shipped in the same Vessels, but were all lost on the passage but two) which were brought in by them, the enemy are now in very great force at Savannah. It is said by some that Genl. Clinton commands in person. If so I think it is probable that the majority of the British force is with him. To counteract his designs will require every exertion on our part and call for the speedy arrival of the intended reinforcements to us from the main Army. To facilitate which, I beg leave again to request Your Excellency’s aid. I am Sir &c.
